Citation Nr: 0720329	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-05 298	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to an increased rating for major depressive 
disorder, recurrent and severe, with psychotic features, 
currently evaluated at 70 percent effective June 25, 2004.

2.  Entitlement to a compensable rating for cephalea, 
migraine-type headaches.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1972 to 
May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claim for 
an increased rating in excess of 50 percent for major 
depressive disorder, and which denied the veteran's request 
for a compensable rating for cephalea.  


FINDINGS OF FACT

1.  In a rating decision dated in July 2006 the rating for 
major depressive disorder was increased from 50 percent to 70 
percent, effective June 25, 2004.

2.  In a rating decision dated in January 2007 the veteran 
was awarded a grant of permanent total disability based on 
individual unemployability.

3.  In May 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the veteran or his authorized representative.  38 
C.F.R. § 20.204 (2006).  

By correspondence dated in April 2007 the veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


